Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-16-00791-CR

                                        Margaret L. KNOBLAUCH,
                                                 Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR10598
                           Honorable Lori I. Valenzuela, Judge Presiding 1

      BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED March 13, 2019.


                                                         _____________________________
                                                         Irene Rios, Justice




1
 On September 20, 2016, the Honorable Ron Rangel signed an order of voluntary recusal, and the same day, the
underlying cause transferred from the 379th to the 437th District Court. The Honorable Ron Rangel presided over the
hearing on Knoblauch’s motion for continuance.